467 F.2d 483
Delmar MAYFIELD, Individually, and on behalf of LibertyMutual Insurance Company, Plaintiff-Appellee,v.CHISHOLM-MOORE HOIST DIVISION and Columbus McKinnonCorporation, Defendants-Appellants.
No. 72-2503 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 3, 1972.Rehearing and Rehearing En Banc Denied Dec. 6, 1972.

Macbeth Wagnon, Jr., Marvin H. Campbell, Birmingham, Ala., for plaintiff-appellee.
Ray O. Noojin, Jr., Eugene P. Stutts, Charles E. Sharp, Birmingham, Ala., for defendants-appellants.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
The sole issue presented by this appeal is whether there was sufficient evidence of defendant's negligence to submit the case to the jury.


2
A careful consideration of the record convinces us that there was "evidence of such quality and weight that reasonable and fair-minded men in the exercise of impartial judgment might reach different conclusions".  Boeing Company v. Shipman, 5 Cir. 1969, 411 F.2d 365.  The district court therefore properly denied the defendant's motions for a directed verdict and submitted the case to the jury.  The judgment is


3
Affirmed.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

5
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the petition for Rehearing En Banc is denied.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I